Citation Nr: 0919722	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1965 to May 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for sinusitis was previously denied by an unappealed January 
1989 rating decision.

2.  The evidence of record submitted since January 1989 fails 
to provide support for the contention that the Veteran has 
sinusitis as a result of his time in military service.


CONCLUSION OF LAW

The January 1989 rating decision which denied service 
connection for sinusitis is final; new and material evidence 
has not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran's claim of entitlement to service connection for 
sinusitis was denied by a January 1989 rating decision which 
is final.  However, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

The Veteran's claim for service connection for sinusitis was 
denied in January 1989 as it was found that the Veteran was 
not treated for chronic sinusitis in service and that 
sinusitis was not confirmed by x-rays at an ENT examination.

At the time of the January 1989 rating decision, the evidence 
of record included service treatment records, a VA 
examination report, VA outpatient treatment records, and a 
statement from the Veteran that he had a sinus condition that 
began in service.

The service treatment records fail to show any treatment of 
sinusitis while the Veteran was in service.  The Veteran 
complained about sinusitis at his separation physical, but it 
was noted that sinusitis was not confirmed by x-rays at the 
ENT examination; and his sinuses were found to be normal by 
his separation physical.  

Following service, the Veteran underwent a VA examination in 
July 1967 at which his sinuses were found to be within normal 
limits.  VA outpatient treatment records were also of record 
which failed to show any treatment of sinusitis.

As such, the only evidence of sinusitis at the time of the 
January 1989 rating decision was the Veteran's contention 
that he developed chronic sinusitis while in service.

Since the Veteran's claim was denied in January 1989, new 
evidence has been submitted.  However, the new evidence is 
not material, as it fails to address the reason the Veteran's 
claim was previously denied and it therefore fails to provide 
a reasonable possibility of substantiating the Veteran's 
claim.

At a July 1998 VA examination, the examiner indicated that 
the Veteran had no history of sinusitis.  Social Security 
Administration (SSA) records were obtained as well.  However, 
while the Veteran was found to be disabled by SSA, it was due 
to hypertension, myositis, radiculopathy, lumbar sprain, 
headaches, degenerative disc disease, and depression.  There 
was no mention of sinusitis in the fully favorable decision.

Private treatment records were also obtained, but the only 
records that even mentioned the Veteran's sinuses found that 
there was no sinus tenderness.  None of the records appear to 
address treatment for sinusitis.

It is also noted that in a July 2008 post-remand brief, the 
Veteran's representative asserted that the Veteran's claim 
should be reopened, but the only evidence he referenced was 
the Veteran's contention that he has a sinus condition that 
began in service.  No medical records or opinions were cited 
in any capacity by the representative to justify reopening 
the Veteran's claim.  Additionally, the Veteran's contention 
now is no different than it was at the time of his claim was 
previously denied, and therefore his statements since 1989 
are not considered to be new.

Furthermore, even if the Veteran's statements were considered 
to be new; a lay person, while competent to describe 
symptomatology, is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the Veteran's 
statements are insufficient to provide a diagnosis of 
sinusitis.

While numerous medical records have been associated with the 
Veteran's claims file since his claim was previously denied, 
the Veteran has not presented any medical evidence addressing 
the reason his claim was previously denied, and therefore 
there is no basis for reopening his claim of entitlement to 
service connection for sinusitis.  As such, the Veteran's 
claim is denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his 
claim, and it informed him the reason that his claim had 
previously been denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006). 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  

SSA records, VA outpatient treatment records, and private 
medical records have all been obtained since the Veteran's 
claim was last denied.  In addition, VA obtained English 
translations of many of these records.  While no VA 
examination was obtained, there was no evidence submitted 
showing current evidence of sinusitis, or any medical opinion 
suggesting that sinusitis was the result of the Veteran's 
military service; therefore, no duty to provide a VA 
examination was triggered.  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for sinusitis is not reopened and this appeal is denied.  



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


